

Exhibit 10.4(c)


THIRD AMENDMENT TO THE
WELLPOINT, INC. EXECUTIVE AGREEMENT PLAN
(AS LAST AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)
Pursuant to rights reserved under Section 7.3 of the WellPoint, Inc. Executive
Agreement Plan (as last amended and restated effective January 1, 2009) (the
“Plan”), WellPoint, Inc. hereby amends the Plan, as follows:
1.
Section 3.2 is amended by replacing the chart that appears therein by the
following effective as of August 6, 2013:

 
(A)
(B)
(C)
(D)
Position
Percentage absent Change in Control
Severance Period, absent Change in Control, Over Which Severance Pay will be
Paid
Percentage -- Change in Control
Severance Period -- Change in Control Over Which Severance Pay will be Paid
Other Key Executive
100%
One year
100%
One year
Senior Vice President1 and Vice President
100%
One year
100%
One year
Senior Vice President2 
150%
One and one-half years
250%
Two and one-half years
Executive Vice President
200%
Two years
300%
Three years



1 The percentage and corresponding severance period applies to an Executive
classified as a Senior Vice President at the time of an Eligible Separation from
Service as provided in (ii) of Section 3.2(a) and who either (a) first became a
Participant on or after August 6, 2013, or (b) is a Participant as of August 6,
2013 in another employment classification and his employment classification
changes to Senior Vice President on or after August 6, 2013.
2 The percentage and corresponding severance period applies to an Executive who
became a Participant before August 6, 2013, is classified as a Senior Vice
President as of August 6, 2013 and remains a Senior Vice President until the
time of an Eligible Separation from Service as provided in (ii) of
Section 3.2(a).
2.
The introductory paragraph of Section 3.6(c) is amended, in its entirety,
effective August 6, 2013 to read as follows:



(c)    Non-Competition. During the Employment Period and any period in which the
Participant is employed by the Company during or after the Employment Period,
and during a period of time after the Participant’s termination of employment
(the “Restriction Period”) which is eighteen (18) months for Executive Vice
Presidents, fifteen (15) months for Senior Vice Presidents who became a
Participant before August 6, 2013, and twelve (12) months for all other
Participants (including Senior Vice Presidents who first become Participants on
or after August 6, 2013 or were Participants as of August 6, 2013 in another
employment classification and whose employment classification changes to Senior
Vice President on or after August 6, 2013), the Participant will not, without
prior written consent of the Company, directly or indirectly



--------------------------------------------------------------------------------



seek or obtain a Competitive Position in a Restricted Territory and perform a
Restricted Activity with a Competitor, as those terms are defined herein.
3.
Sections 6.1 and 6.2 are amended, in their entirety, effective as of August 6,
2013 to read as follows:



6.1    Committee. The Chief Human Resources Officer of WellPoint (“CHRO”) shall
appoint not less than three (3) members of a committee, to serve at the pleasure
of the CHRO to administer this Plan. Members of the Committee may but need not
be employees of the Company and may but need not be Participants in the Plan,
but a member of the Committee who is a Participant shall not vote or act upon
any matter which relates solely to such member as a Participant. All decisions
of the Committee shall be by a vote or written evidence of intention of the
majority of its members and all decisions of the Committee shall be final and
binding except as provided in Section 5.4(a).
6.2    Committee Membership. Any member of the Committee may resign at any time
by giving thirty days’ advance written notice to the CHRO and to the remaining
members (if any) of the Committee. A member of the Committee who at the time of
his or her appointment to the Committee was an employee or director of the
Company, and who for any reason becomes neither an employee nor director of the
Company, shall cease to be a member of the Committee effective on the date he or
she is neither an employee nor a director of the Company unless the CHRO
affirmatively continues his or her appointment as a member of the Committee. If
there is any vacancy in the membership of the Committee, the remaining members
shall constitute the full Committee. The CHRO may fill any vacancy in the
membership of the Committee, or enlarge the Committee, by giving written notice
of appointment to the person so appointed and to the other members (if any) of
the Committee, effective as stated in such written notice. However, the CHRO
shall not be required to fill any vacancy in the membership of the Committee if
there remain at least three members of the Committee. Any notice required by
this Section may be waived by the person entitled thereto.
*     *     *
[signature page follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the following authorized officer has executed this Third
Amendment to evidence its adoption by WellPoint, Inc. this 6th day of August,
2013.
WELLPOINT, INC.


By: /s/JOSEPH R. SWEDISH
    Joseph R. Swedish
    Chief Executive Officer



